UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 09-7899


JABARI DOZIER,

                 Petitioner – Appellant,

          v.

WARDEN LEE CORRECTIONAL INSTITUTION,

                 Respondent – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Patrick Michael Duffy, District
Judge. (3:08-cv-03371-PMD)


Submitted:   February 24, 2010             Decided:   March 8, 2010


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jabari Dozier, Appellant Pro Se. Erin Mary Farrell, Daniel Roy
Settana, Jr., MCKAY, CAUTHEN, SETTANA & STUBLEY, PA, Columbia,
South Carolina; Donald John Zelenka, Deputy Assistant Attorney
General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jabari Dozier, a state prisoner, seeks to appeal the

district      court’s      order     accepting        the       recommendation           of   the

magistrate       judge    and   denying        relief      on    his    28    U.S.C.      § 2241

(2006) petition.           The order is not appealable unless a circuit

justice     or     judge     issues        a       certificate         of    appealability.

28 U.S.C. § 2253(c)(1) (2006).                     A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional       right.”         28     U.S.C.      § 2253(c)(2).              A    prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that any assessment of the constitutional claims by

the    district      court      is    debatable         or       wrong       and       that   any

dispositive procedural ruling by the district court is likewise

debatable.       Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484-85 (2000); Rose v. Lee, 252

F.3d   676,      683-84     (4th     Cir.      2001).           We   have     independently

reviewed the record and conclude that Dozier has not made the

requisite      showing.         Accordingly,          we     deny      a     certificate       of

appealability and dismiss the appeal.                           We also deny Dozier’s

motion seeking a disciplinary hearing transcript.                                  We dispense

with oral argument because the facts and legal contentions are

adequately       presented      in   the       materials        before       the    court     and

argument would not aid the decisional process.

                                                                                       DISMISSED

                                               2